                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                               )
SYLVESTER ALLEN, JR., DEJUANA                  )
BIGELOW, TABATHA DAVIS, and                    )
FUTURE ALAMANCE, on behalf of                  )
themselves and all other similarly situated,   )
                                               )
                    Plaintiffs,                )
                                               )
             v.                                )
                                               )
CITY OF GRAHAM, KRISTI COLE,                   )
individually and in her official capacity as       Case No.: 1:20-cv-00997
                                               )
Chief of the Graham Police Department,         )
ALAMANCE COUNTY, TERRY S.                      )
JOHNSON, individually and in his official      )
capacity as Sheriff of Alamance County,        )
GRAHAM POLICE OFFICERS JOHN and                )
JANE DOES #1-15, and ALAMANCE                  )
COUNTY DEPUTY SHERIFFS JOHN                    )
AND JANE DOES #16-30,                          )
                                               )
                    Defendants.


GREGORY DRUMWRIGHT, EDITH )
ANN JONES, and JUSTICE FOR THE )
NEXT GENERATION,                             )
                                             )
                     Plaintiffs,             )
                                             )
               v.                            )
                                             )     Case No.: 1:20-cv-00998
TERRY JOHNSON, in his official and )
individual capacities as Alamance County )
Sheriff, and MARY KRISTY COLE, in her )
official and individual capacities as Graham )
Chief of Police,                             )
                                             )
                      Defendants.            )




     Case 1:20-cv-00997-CCE-LPA Document 19 Filed 12/01/20 Page 1 of 4
           DEFENDANTS’ CONSENT MOTION TO CONSOLIDATE


      Pursuant to F. R. Civ. P 42 (A), all named Defendants in both of the above captioned

matters, excluding Graham Police Officers John and Jane Does #1-15 and Alamance

County Deputy Sheriffs John and Jane Does #16-30, move this Honorable Court to

consolidate these cases.    Counsel for the Plaintiffs in both matters consent to the

consolidation of these matters.   This Motion is based upon the court records and

accompanying brief in support of the Motion.

      This the 1st day of December, 2020.

                                  BY:    /s/Patrick H. Flanagan
                                         Patrick H. Flanagan, NC Bar #17407
                                         /s/ Paul G. Gessner
                                         Paul G. Gessner, NC Bar #18213
                                         Attorneys for Defendants Alamance
                                         County and Terry S. Johnson
                                         CRANFILL SUMNER & HARTZOG LLP
                                         P.O. Box 30787
                                         Charlotte, NC 28230
                                         Telephone (704) 332-8300
                                         Facsimile (704) 332-9994
                                         phf@cshlaw.com
                                         pgessner@cshlaw.com


                                  By:    /s/ Anthony J. Biller
                                         Anthony J. Biller, NC Bar #24117
                                         Attorney for Defendants City of Graham
                                         and Kristi Cole
                                         MICHAEL BEST & FRIEDRICH, LLP
                                         2501 Blue Ridge Road, Suite 390
                                         Telephone: (984) 220-8750
                                         Facsimile: (877) 398-5240
                                         Email: ajbiller@michaelbest.com


                                            2


      Case 1:20-cv-00997-CCE-LPA Document 19 Filed 12/01/20 Page 2 of 4
                       By:   /s/William L. Hill
                             William L. Hill, NC Bar #21095
                             Attorney for Defendants Alamance
                             County and Terry S. Johnson
                             FRAZIER, HILL & FURY, R.L.L.P.
                             2307 W. Cone Boulevard, Suite 260
                             Post Office Drawer 1559
                             Greensboro, North Carolina 27401
                             Telephone: (336) 378-9411
                             Facsimile: (336) 274-7358
                             whill@frazierlawnc.com




                               3


Case 1:20-cv-00997-CCE-LPA Document 19 Filed 12/01/20 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       This is to certify that the undersigned has this day filed the foregoing Defendants’
Consent Motion to Consolidate with the Clerk of Court using the CM/ECF system, which
will send electronic notification of such filing to the following:

 Geraldine Sumter                                 Anthony Biller
 gsumter@fergusonsumter.com                       ajbiller@michaelbest.com

 Anuja D. Thatte                                  Attorney for Defendants City of Graham,
 athatte@naacpldf.org                             NC and Kristi Cole

 Clarence W. Phillips
 cphillips@cov.com
                                                  William L. Hill
 Marianne Spencer                                 whill@frazierlawnc.com
 mspencer@cov.com
                                                  Clyde B. Albright
 Leah Aden                                        Clyde.Albright@alamance-nc.com
 laden@naacpldf.org
                                                  Attorneys for Defendants       Alamance
 Morgan Lewis                                     County and Terry S. Johnson
 melewis@cov.com

 Attorneys for Plaintiffs

       This the 1st day of December, 2020.

                                    BY:    /s/Patrick H. Flanagan
                                           Patrick H. Flanagan, NC Bar #17407
                                           Attorney for Defendants Alamance
                                           County and Terry S. Johnson
                                           CRANFILL SUMNER & HARTZOG LLP
                                           P.O. Box 30787
                                           Charlotte, NC 28230
                                           Telephone (704) 332-8300
                                           Facsimile (704) 332-9994
                                           phf@cshlaw.com




                                              4


      Case 1:20-cv-00997-CCE-LPA Document 19 Filed 12/01/20 Page 4 of 4
